DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 7, 32, 34, 49, 50, 53, 57, 58, 61, 62, 82, 87, 92, 93, 96, 104 and 107 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 7, 32, 34, 49, 50, 53, 57, 58, 61 and 62 is because the cited prior art does not teach a method or system for infrared chemical mapping that includes univariate analysis that includes displaying a map of intensity distributions of the FTIR spectra at a single wavelength, performing peak integration of the FTIR spectra; or determining peak ratios of the FTIR spectra.  The primary reason for the allowance of claims 82, 87, 92, 93, 96, 104 and 107 is because the cited prior art does not teach a microfluidic system that includes two polymer pieces comprising at least one fluid channel in fluid communication with at least one fluid inlet and at least one fluid outlet, and a cell chamber, wherein the polymer membrane is between the two polymer pieces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212.  The examiner can normally be reached on M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.